        Case 1:19-cv-25197-KMW Document 1 Entered on FLSD Docket 12/18/2019 Page 1 of 2
    .
        (Rev.10/2002)GeneralDœument
                                                                                                        U NITED STATESD ISTRICT C OURT
                                                                                                                       Southern D istrictofFlorida
                                                                                                  CaseNumber:
                                                                                                                                                                                                 '




          Kpzéy fo K#p                      l
                                                                                                                                                                                                       FILE: BY                                        D.C.
                                                                                                                                                                                                                                       ?    '
                                                                                                                                                                                                                                       :.
                                                                                                                                                                                                                                       .



                                                                                         Plaintiffts)                                                                                                                 2E2 1 2219
        v ' W'                      .
                                                                                             ?                                     'z0%
                                                                                                                                      ,
                                                                                                                                      .V                                                              #
                                                                                                                                                                                                     )'..
                                                                                                                                                                                                            e
                                                                                                                                                                                                                       ANGELA E.NOBLE
                                                                                                                                                                                                                      c LERK tl.& DIS'rLc'l:
                                                                                                                                                                                                                      s.D.OF FL
                                                                                                                                                                                                                              . A.-MI
                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                        AMI
                                                                                                                                                                                                                                            ..e:       o

               '(?,
                  -)&/
                     -
                     7yt
                       ,;s ( .g
                              .&,yY-.
                                    y,s,yc.(
                                        '
                                           ..
                                            ;,
                                             yy
                                            . j
                                               ,jgj.                     1
               ..       -
                            e.j ..                          ). .                 w.. ..u . .                       .                                               y
                                             g               . . v.#'                       p ...<. ,              .. RA .              p       <<                     .>

               V                                                                 X           efendantts)
                                                                                                                   $                            U.(%éc% ) ,ç*.yg;ag)gy
                                                                                                                                                                                                 .   jos'
                                                                                                                                                                                                        . zys-
                                                                                                                                                                                                             R
                                                                                                                                            ,
                                                                                                                                                    u,z5
                                                                  m
                                                                  w ki                                             - é,
                                                                                                                      LKk
                                                                                                                       'n'7n, -t' ',
                                                                                                                                   / 7tuîg'rr.z ? X-#
                                                                 '




                                                            t)
                                                             -ns    .,..t-
                                                               o.,u.,
                                                                    h    A                                         b.tct,ï'
                                                                                                                          vzs osp
                                                                                                                          nnz. .zr                                 s        ,,y
                                                                                                                                                                             z.xu.,.z
*
'


                            1,                                       ,?''               /:'4
                                                                                           '/-.
                                                                                              ?                                                 pla
                                                                                                                                                  -i
                                                                                                                                                   ntiffordeondanintheaboz
                                                                                                                                                                         vesvledcause,                                             .
                                                                                                                                                                                                                                                            .
                         X h
                           * X2                                                                           zg, , 't    X/.  X, y#Zzzi4c..
                                                                                                                                       - '.
                                                                                                                                          /p>
                                                                                                                                            , XX?. f e'                               --                                                     ..
                            .                           z                             ....f...           ,   .  .       yjyp,                               ,          .        ,.   ...
                                                                                                                                                                                     ,
                                                                                                                                                                                             .                           .                                          .



                   ,
                   .
                       z
                       ,.     /         '                                                    1,
                                                                                              '
                                                                                                   Z-
                                                                                                    J 'vl
                                                                                                        t-'
                                                                                                         .!
                                                                                                         ,
                                                                                                           -/Ey- v
                                                                                                          ,'
                                                                                                                  .
                                                                                                                  sz-,qo)
                                                                                                                        ;z.,  '
                                                                                                                              .z,7 M./g <- .         / ,a

                                                                                                                                                                                                                $7
                                                                                                                                                                                                                 ;.          .'
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                               :
                            .               yy
                                            jr,j
                                               ,,
                                                j,j
                                                  ,j
                                                   ,.
                                                                                  w          ,.
                                                                                              ,
                                                                                                       mt                          At               * --                             s.
                                                                                                                                                                                      r
                                                                                                                                                                                      ;>m, ,,...zy,-,
                                                                                                                                                                                                    a(- ov/ s
                                                                                                                                                                                                            zc'
                                                                                                                                                                                                              -3tp 4 w j' j,)
                                                                                                                                                                                       .,
                                                                                                                                                                                        ..

                                         - tz'w ' TXX .,. W.    .,I/,Q.*'
                                                                        , vL'
                                                                            îX+'  '
                                                                                        A'' '
                                                                                                             ,



                      #Cz,cz
                           tz,
                             .CX7 /'
                                   pq s.
                                       oyz-z .ozz,
                                                 .r ' -       ''         'g & ysc
                                                                                ..
                                                                                 c
                                                                                 n zz?
                                             '
                                            ,.


               -'
                5g'.,;c '/t,
                           -h (.Lp' z.
                                     3 ' fz.tz'   z     e
                                                        uzztz'J
                                                              ''-A' .e
                                                                     x t> )zv-u' '. ' :                                            w ..'e                                   ,                                                    --     .         ,,
                                                                             .
           ,
                       '
                                                        v
                                                         ?.--                           ,z
                                                                                         >                                     x
                                                                                                                                     . y.>'n w                                  .                           z ,;a                                      y,
                                                                                                                                                                                                                                                        fix,.*
               >W'lV ! ' X?
               z            .
                               ..XX r
                                .
                                     y ' .. zy-
                                              .-.,. . vo
                                                  ,
                                                       j wg..+ V Ca>
                                                              e
                                                                   L Z*                                            -
                                                                                                                   i                            .                                                           '..
                                                                                                                                                                                                                                                           -'
                                                                                                                                                                                                                                                             y,
                                                                                                                                                                                                                                                              e
                                                                                                                                                                                                                                                              zg         .d

                4       ztzrto-),z7 e:-7go :-,axw      , zrv,xz
                                                              -.
                                                               zl az q-/ -                                                                                                                                                                                 jfvvy
                                                                                                                                                                                                                                                               '-
         .'*
               ,
               2< ' z - (4       .,
                                  1-y:      #.
                                             g.
                                              '.-.
                                                 yJ, , . C X v. (L' /;J                                                                                                                                                      '
                                                                                                                                                                                                                                                  z
                                                                                                                                                                                                                                                        g,1,
                                                                                                                                                                                                                                                           L     ... 4
                                                                                                       X 'n                                         /us                                                     ,- c . -                                    g kv
                                                                                                                                                    .
                                                                     ,
                                                                                                                          .
                                                                                                                              ,,            .

               A
               ,
               J
               ##, TQ v ''                                                                        ..
                                                                                                        pyv --- z
                                                                                                              .#e
                                                                                                              /.,
                                                                                                                .
                                                                                                                 -D
                                                                                                                  'a .
                                                                                                                     y '.g?x
                                                                                                                           :
                                                                                                                           .a..o.,-
                                                                                                                           ;
                                                                                                                                  ,.
                                                                                                                                   c'
                                                                                                                                    Tpy <Zd
                                                                                                                                          YJ''-/+ y
                                                                                                               .

                                Y'f?
                                '
                                                                                                                        é(/'' G 'z'
                                                                                                                                  z
                                                                                                                                  .
                                                                                                                                  T
                                                                                                                                  -z . .                                                                        .            .: kz''
               ?Zt.V                                         .                        'b ê                       .)z
                                                                                                                   ..s.
                                                                                                                      e.
                                                                                                                       z x ?.
                                                                                                                            avr'
                                                                                                                               z,e                          ''''                 ,
                                                                                                                                                                                 .
                                                                                                                                                                                 t.
                                                                                                                                                                                  < 111szc'
                                                                                                                                                                                          J.                                     .                    -v,
                                                                                                                                                                                                                                                       .k-
                                                             '                                                                 '                                                             '
                                                                                            '''
Case 1:19-cv-25197-KMW Document 1 Entered on FLSD Docket 12/18/2019 Page 2 of 2
eev.I0Q002)GeneralDœumtnt
                                                                                                   Y2z, . 41
                                                                                                           .4,m4'                         zz
 %)                                  tj . y
                                     ,
                                          .ûfh
                                             vjy uy1       . r                        aC
                                                                                                          . ..     . . w .....
                                                                                                                                      '   y .gw
                                                                                                                                                            wao,
                                                                                                                                                               j
                                                                                                                                                               z
                            zup                    .                     ..
                                                                          ç .>yvo/-
                                                                                  zx                             zvkz'
                                                                                                                     ..p zr m z.z'k.
                                                                                                                                   vzyo                               v-œ v
                                          :            g                y. .
                                                                           e'     '                                                   .                         ..j   .
 s..,
           //
    ........
            zzp -x 7u-                                                      s/                             ct uA-w UC
                                                                                                                    O-/ZZ-JXVZ.. z..v ak
                                                                                                                                       ,sv
 Upz'.z,zo
       , zd,> $                                                        '. w,ezu y;. J y o-''- z' / zlZ y/'=.y ./-2.
                                                                                                                  .,
                                                                                                                   ,       .. .



L'
 /J:4Jz'j       '      .
                                                       .
                                                                       ky; ( .,gzp u-
                                                                                    '
                                                                                    =              .-,y
                                                                                                   .
                                                                                                                     .,
                                                                                                                                          *       .-'
                                                                                                                                                            .....x     ,
                                                                                                                                                                                '
                                                                                                                                                                               ;?
                                     ggLkb
                                         h                     /sW>             ' ) tzn / '                               ..' . ,.X 3                   .
                                                                                                                                                        z'+.t:z'' 74           #'

                                                                                                                                                                      A'XJ
                                                                                                                                                                         .
                                                                                                                                  ..,.-                                    /
                   è3 / .                                                                  3 c.r- g 7.                     z




                                                                                          CertincateofService
                   m                          #?                                                                                                        '
               .                              ..

 I                 .        .
                                      '
                                                       *                z'T: .#'                       ,certifythatonthisdate '' ..'. zy                              a.uecopy
                                                                                          .   '$            ''
                                                                                                             i      '             '           '             e
                                                                                      .

 oftàeforegoingdocumentwasmailedto:                                                       - '              .
                                                                                                           -                                      '               '
                                                                                                            namets)andaddresstes)                           *
                            .>'' t                             .                      j,r                                         y
                                                   ,       -   E.                 .




                       By:                                                ,
                                                                                                                          Z@
                       Printedortyp nameofFiler                                                                   Si ature Filer

                       FloridaBarNumber                                                                           E-m ailaddress
                                     (. .                          o. y o
                       PhoneNu                er                   .        -                                     Facsim ile Ntlm ber
                            p.t)v n '/                                          Fo
                       StreetAddrtyw                                                                        .
                                   y                                                          gp
                       City,State,Zip Code
